DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-13, 15-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the following limitations:
analyzing the information related to the product to identify a commonality, wherein the commonality is identified based on an analysis of at least one word depicted in the first image and the second image data, the at least one word being associated with the product wherein the commonality includes the product associated with the product advertisement being advertised to the first and second users, and where at least one word is displayed on the product, a product label, or product packaging; 
determining, based on the commonality, statistical data related to the first and second users;

Regarding independent claim 10, this method claim is allowed since it contains limitations similar to the allowed system of claim 1.

Regarding claims 2-4, 6-9, 11-13, 15-19, and 21-23, these claims are allowed since they depend from allowed claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662